Per Curiam.
The plaintiff brought this action of ejectment to recover an undivided two-thirds of a forty-acre lot in Jackson county. The case was tried without a jury, and the court made a special finding of the facts, and set forth his conclusions of law, which were adverse to the plaintiff. Thereupon a general judgment was given in favor of the defendants, and against the plaintiff and the latter brought error. He complains of the particular conclusions of law reported by the court as reasons for giving judgment.
Conceding that these reasons were erroneous, no fault of that kind can avail the plaintiff, unless it appears from the facts as found that he was entitled to judgment upon them. If the facts were not such as to entitle him to judgment, it was regular and lawful to award judgment against him, and he could not be regarded as prejudiced by any error in the reasons announced for the judgment. An inspection of the record shows that the facts found by the court were not sufficient to warrant a judgment for the plaintiff. In any view of the facts actually found, it was needful that it should be also found, in order to make out a case for the plaintiff, that the defendants held adversely to the title set up by the plaintiff, and there is nothing in the finding to show any hostile possession.
■ The judgment must therefore be affirmed, with costs, and the case must be remanded to afford a chance for a statutory new trial, if the parties should so desire.